765 N.W.2d 618 (2009)
GRAND RAPIDS EMPLOYEES INDEPENDENT UNION, Plaintiff-Appellant,
v.
CITY OF GRAND RAPIDS, Defendant-Appellee.
Docket No. 137756. COA No. 280360.
Supreme Court of Michigan.
June 3, 2009.


*619 Order
On order of the Court, the application for leave to appeal the October 16, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.